Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's election with traverse of Group II, claims 10-20, in the reply filed on 09/13/22 is acknowledged.
This is not found persuasive because the identified group, as described in the previously mailed Election/Restrictions Requirement, belong to distinctly different inventions in the art (claim different subject matter) even though they may have some common points. Particularly, Group I, claims 1-9 are directed to a graphics processor interfaced with the processor and operable to process the information to generate pixel values that define visual images; a display interfaced with the graphics processor and operable to apply the pixel values to pixels to present the visual image, the pixels having a blue component that outputs blue light; a red light source operable to output red light having a having a predetermined restorative spectrum; and a red light manager having instructions stored in the persistent storage device that when executed on the processor; presents visual images at the display, the visual images having predetermined color contrasts; compares end user inputs in response to the visual images to determine an end user visual acuity; presents red light from the red light source in response to one or more predetermined conditions; and tracks the end user visual acuity and the presentation of red light in the persistent storage over time. Group II, claims 10-20 are directed to monitoring end user interactions at a display; and in response to a predetermined level of end user interactions, initiating illumination of red light with a red light source integrated in the information handling system display and having a 650 to 800nm spectral range. The species are independent or distinct because claims to the different species recite mutually exclusive characteristics because recites devices for accomplishing two different tasks. In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Thus, the restriction is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites wherein none of the plural LEDs are blue LEDs. There is no description in the application as originally filed of none of the plural LEDs are blue LEDs. The disclosure provides different description, for example, in paragraph [0021] discloses “Red LEDs 52, green LEDs 54 and blue LEDs 56 are selectively illuminated to provide desired levels of illumination”. MPEP 2163 II A (b) states “To comply with the written description requirement of 35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.” As it is readily apparent that the recited limitations are far more explicitly detailed and limited in scope than the language of the written description, it is clear that the written description cannot support these limitations. In short, the examiner can find no basis whatsoever for concluding that the Applicant was in possession of the claimed invention including the above mentioned specific limitations at the time of filing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 11 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 12-13 and 18 recites “LEDs”. The term LEDs is undefined.
Claim 13 recites limitation, as discussed above, does not have support within the specification. It is unclear to the examiner what the additional limitation requires. As the examiner is unable to find any support for these limitations in the specification, it is impossible for the examiner to derive clarity through the specification, leaving these limitations indefinite. The term “none of the plural LEDs” does not appear in the specification. As the examiner is unable to derive a definite interpretation in line with the specification, examination in view of the prior art is precluded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rockley et al. (US 2020/0101290) in view of Applicant Admitted Prior Art (hereinafter AAPA).
Regarding claim 10, Rockley et al. (hereinafter Rockley) discloses a method for augmentation of presentation of visual information at an information handling system display (Rockley, Fig. 8), the method comprising: 
monitoring end user interactions at a display (Rockley, [0066], “determine whether the patient's performance on the visual performance test meets a threshold for performance (such determining means may be comprised of a machine readable memory storing operable instruction sets that compare patient response to a visual test to outcome measures for such tests, applying, for example, a Snellen test, a random E test, a kinetic field test, a Goldmann test, an Amsler test, a Humphrey test, or other tests for contrast, visual acuity, visual field, tracking, color, brightness, peripheral field)”); and 
in response to a predetermined level of end user interactions (Rockley, [0066], “adjustment means to adjust one or more parameters of the therapy routine in response to a determination that the patient's performance does not meet the threshold for performance”), 
Rockley does not expressly discloses “initiating illumination of red light with a red light source integrated having a 650 to 800nm spectral range”;
AAPA discloses initiating illumination of red light with a red light source having a 650 to 800nm spectral range (AAPA, [0004], “some observations indicate that exposing the retina to light waves spanning 650-800 nm can improve mitochondrial energy production”. light waves spanning 650-800 nm indicate red light source).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AAPA’s light waves spanning 650-800 nm in the therapy system, as taught by Rockley, as it could be used to achieve the predictable result of in response to a predetermined level of end user interactions, initiating illumination of red light with a red light source and having a 650 to 800nm spectral range. The motivation for doing so would have been providing improvements in cone color contrast sensitivity for color detection and rod sensitivity.
Regarding claim 11, Rockley as modified by AAPA with the same motivation from claim 10 discloses the red light emits at substantially 670nm (AAPA, [0004], “some observations indicate that exposing the retina to light waves spanning 650-800 nm can improve mitochondrial energy production”).
Regarding claim 16, Rockley discloses performing plural tests over time of the end user’s visual acuity by presenting visual images at the display having predetermined color contrast and evaluating the end user’s inputs that indicate recognition of the color contrast (Rockley, [0066], “determining means adapted to determine whether the patient's performance on the visual performance test meets a threshold for performance (such determining means may be comprised of a machine readable memory storing operable instruction sets that compare patient response to a visual test to outcome measures for such tests, applying, for example, a Snellen test, a random E test, a kinetic field test, a Goldmann test, an Amsler test, a Humphrey test, or other tests for contrast, visual acuity, visual field, tracking, color, brightness, peripheral field)”. Determine whether the patient's performance on the visual performance test meets a threshold for performance is considered evaluating the end user’s inputs that indicate recognition of the color contrast. The tests for contrast, visual acuity, visual field, tracking, color, brightness, peripheral field are considered performing plural tests over time of the end user’s visual acuity by presenting visual images at the display having predetermined color contrast).
Rockley as modified by AAPA with the same motivation from claim 10 discloses evaluating the effect of the illumination of red light based upon changes in the end user’s visual acuity over the time (AAPA, [0004], “Tests performed on mice, bumblebees, fruit flies and humans show improvements in the function of a retina's photoreceptors when eyes are exposed to deep red light… “Declining Eyesight Improved by Looking at Deep Red Light,” indicated that individuals over 40 show improvements in cone color contrast sensitivity for color detection and rod sensitivity”. Improvements in cone color contrast sensitivity for color detection and rod sensitivity is considered evaluating the effect of the illumination of red light based upon changes in the end user’s visual acuity over the time).
Regarding claim 17, Rockley discloses a system for augmenting display interactions, the system comprising: 
a light (Rockley, [0040], “optical output, such as a light output generated by a laser (such as using a vertical cavity surface emitting laser, light emitting diode, or any other suitable optical output generating device”);
a non-transient memory storing instructions that, when executed on a processor (Rockley, [0072], “a computer-readable medium or machine-readable medium encoded with instructions operable to configure an electronic device to perform methods”. Fig. 2 illustrates control circuitry 110, such as microcontroller, or microprocessor);
illumination light at a display (Rockley, [0066], “tests for contrast, visual acuity, visual field, tracking, color, brightness, peripheral field)”).
The remaining limitations recite in 17 are similar in scope to the method recited in claim 10 and therefore are rejected under the same rationale.
Regarding claim 19, claim 19 recites instructions that are similar in scope to the method recited in claim 16 and therefore are rejected under the same rationale.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rockley et al. (US 2020/0101290) in view of Applicant Admitted Prior Art (hereinafter AAPA), as applied to claims 12 and 17, in view of Yao et al. (US 2021/0145276) in further view of Roth et al. (US 2015/0141763).
Regarding claim 12, Rockley as modified by AAPA does not expressly disclose “plural LEDs of different colors”;
Yao et al. (hereinafter Yao) discloses plural LEDs of different colors (Yao, [0061], “the red, green and blue light produced by the red, green and blue LEDs 131-133”).
Yao discloses selectively illuminating all of the plural LEDs to generate white light (Yao, [0061], “the red, green and blue LEDs 131-133, respectively, is combined via optical effects performed by the DMs 135 and 136 to produce white light”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Yao’s light source configured to generate the light, green and blue light produced the red, green and blue LEDs is combined to produce white light in the therapy system, as taught by Rockley. The motivation for doing so would have been improving quality of fundus images.
In addition, Rockley as modified by AAPA and Yao does not expressly disclose “illuminating only red LEDs of the plural LEDs to generate the red light”;
Roth et al. (hereinafter Roth) discloses illuminating only red LEDs of a plural LEDs to generate the red light (Roth, [0017], “using a plurality of light emitting diodes (LEDs), each of which is configured to emit a light of a different color”. In addition, in paragraph [0020], “The processor 108 may be configured to emit the first color of light at a gradually increasing intensity or graduated rate for a predetermined time period to attain a predetermined maximum intensity”. Emit the first color of light reads on illuminating only red LEDs of a plural LEDs to generate the red light).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Roth’s control a light source to emit a particular color in the therapy system, as taught by Rockley as modified by AAPA and Yao. The motivation for doing so would have been providing ability to select desired color to illuminate at least one eye of a user.
Regarding claim 18, Rockley as modified by AAPA and Yao with the same motivation from claim 12 discloses plural LEDs of different colors that simultaneously illuminate to create white light (Yao, [0061], “the red, green and blue LEDs 131-133, respectively, is combined via optical effects performed by the DMs 135 and 136 to produce white light”).
Rockley as modified by AAPA and Yao with the same motivation from claim 12 discloses at least one of the plural LEDs illuminating the red light (Yao, [0061], “the red, green and blue light produced by the red, green and blue LEDs 131-133”).
Rockley as modified by AAPA, Yao and Roth with the same motivation from claim 12 discloses a controller operable to selectively command a first light and red light (Roth, [0017], “using a plurality of light emitting diodes (LEDs), each of which is configured to emit a light of a different color”. In addition, in paragraph [0020], “The processor 108 may be configured to emit the first color of light at a gradually increasing intensity or graduated rate for a predetermined time period to attain a predetermined maximum intensity, and then emit a second color of light at a gradually increasing intensity or a graduated rate for the same or different predetermined time period to attain the same or different predetermined maximum intensity”. Emit the first color of light reads on selectively command the first light, and then emit the second color reads on the red light. In addition, Fig. 1 illustrates a processor 108 is considered a controller).

Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rockley et al. (US 2020/0101290) in view of Applicant Admitted Prior Art (hereinafter AAPA), as applied to claims 12 and 17, in view of Bozarth et al. (US 8,913,004).
Regarding claim 14, Rockley as modified by AAPA does not expressly disclose “monitoring for eye gaze of the end user directed at the display”;
Bozarth et al. (hereinafter Bozarth) discloses monitoring for eye gaze of an end user directed at a display (Bozarth, col 2. 43-44, “determine a user's gaze direction relative to the device”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bozarth’s determine a user’s gaze direction in the therapy system, as taught by Rockley as modified by AAPA. The motivation for doing so would have been assisting in determining controllable actions to take with respect to the device.
 The method of Claim 10 wherein the monitoring interactions further comprises monitoring for eye gaze of the end user directed at the display.
Regarding claim 15, Rockley as modified by AAPA and Bozarth with the same motivation from claim 14 discloses monitoring the end user distance to the display (Bozarth, col 17, 23-24, “The device may also include a distance or range detector that determines the distance between the device and the user”)
Regarding claim 20, claim 20 recites instructions that are similar in scope to the method recited in claims 14 and 15 and therefore are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612